Title: To James Madison from Littleton Waller Tazewell, 26 December 1803
From: Tazewell, Littleton Waller
To: Madison, James



Dear Sir;
Norfolk. decr: 26th. 1803.
Yours of the 18th Instant, covering a duplicate check for $80., was yesterday received. The check was duly honor’d, and its amount was long since passed to Colo. Munroe’s credit in our accounts.
I regret the additional trouble that the negligence of my clerk has given you in this affair, and hope that the arrangement with the Bank at Washington has submitted you to no responsibility on my account. If it be so however, or if there be any other act necessary to be done by me to indemnify them or you, I will with pleasure take care to have it performed, so soon as I am informed what is required.
May I take the liberty of inquiring confidentially of you sir, through what channel it will be most proper to make application (if indeed any application will be proper) for an appointment in the Customs here. My reason for making this inquiry is, that the fast declining health of the present Collector, justifies the belief, that ere long a vacancy may be expected in this office. In this event, I should be desirous of being consider’d by the President, as one of those who would wish the appointment, provided there exists no better claim than the humble pretensions which I could prefer. I am so totally unacquainted with the forms to be pursued in cases of this sort however, that I am compelled to ask for information upon the subject.
In making such an application to you sir, I hope I shall not be consider’d as impertinent: or if in doing so I have presumed too far on our slight acquaintance, I beg you to excuse me. For I assure you that such impropriety procedes but from ignorance, and not from the want of high respect and sincere regard, which I have ever entertained for you, and with which I am dear Sir your mo: obdt. servt.
Littn: W. Tazewell.
 

   
   RC (DLC).



   
   Letter not found. For the check, see Tazewell to JM, 8 Dec. 1803.



   
   Although JM mentioned Tazewell’s pretensions to Gallatin, he did not received the appointment. On 12 Nov. 1804 Jefferson appointed Wilson Cary Nicholas to the position (Gallatin to Jefferson, 11 Feb. 1804 [Adams, Writings of Gallatin, 1:176–77]; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:471, 473).


